DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being un-patentable over Li et al. (US 2016/0027665), (hereinafter, Li) in view of Chiang et al. (US 5,739,579), (hereinafter, Chiang) and in further view of Whitefield et al. (US 2017/0033135), (hereinafter, Whitefield).

    PNG
    media_image1.png
    660
    1091
    media_image1.png
    Greyscale


RE Claims 1 and 4, Li discloses in FIG. 3B shown above a front-end semiconductor device containing a transistor, a radio frequency (RF) device and a first interconnect structure [abstract]. Li discloses a semiconductor structure comprising a silicon active layer including 210: 
(a) a first and a second surface, referring to FIG. 3B; 
(b) a transistor device formed in and/or on the silicon active layer “of a SOI substrate”, referring to IG. 3B [abstract, 0013 and 0033]; 
(c) a first  layer “layer 1” proximate a portion of the first surface of the silicon active layer; 
(d) a second layer “layer 2” proximate a portion of the second surface of the silicon active layer; 
(e) a set of at least one patterned metal interconnect layer 2103 proximate the second layer “layer 2”; 

(g) a substrate 220 proximate the third layer “layer 3/layer 4” and including at least one air cavity 2201, referring to FIG. 3B.
Li does not disclose explicitly that layer 1, 2, 3 and 4 are insulating dielectric layers. However, in a related art, Chiang discloses in FIG. 25 a semiconductor device with multi-layered interconnect structure connecting a doped region within a semiconductor substrate 320, wherein the interconnect metal structure 342, 361, 394, 397 is separated form the semiconductor substrate by first, second, third and fourth dielectric layers 322, 350, 391 and 395, referring to FIG. 25.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to make the first, second and third layers of Li of dielectric materials in order to isolate the interconnect structure from the substrate and other conductive materials.
Furthermore, Li does not disclose an insulating low dielectric constant substrate proximate the third insulating layer and including at least one air cavity.
However, in the same field of endeavor, Whitefield discloses a method for fabricating a dual-tier RF devices involves forming integrated passive device over active integrated circuit after adding a replacement substrate 1466 or low dielectric constant material 1206, wherein a low-loss substrate 1466 are made of low dielectric constant material such as glass [0098].
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use the glass material of Whitefield disclosure as the capping substrate of Li in order to reduce parasitic capacitance in high frequency applications. 
Claim 4 is accordingly met. 
RE Claim 2, Li does not disclose a device, further including a redistribution layer proximate the first insulating layer.
However, examiner takes an Official Notice that redistribution layer proximating the first insulator, hence the transistor structure is well-known in the art.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to have the redistribution layer proximating the first dielectric, hence the transistor in order to distribute the signal out of the transistor to the subsequent conductive level. 
RE Claim 3, Li discloses, wherein the at least one air cavity is formed proximate the set of at least one patterned metal interconnect layer 2103, referring to FIG. 3B.
RE Claims 5-7, Li does not disclose, wherein the insulating low dielectric constant substrate has a dielectric constant less than the dielectric constant of silicon.
However, Li in view Chiang and in further view of Whitefield discloses a insulating low dielectric constant substrate such as glass, which is inherently has a dielectric constant less than the dielectric constant of silicon, since dielectric constant of glass is 3.8, which is not greater than 10.8 and less than 7, i.e. less than that of the dielectric constant of silicon, which is between 11-12.
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to use low dielectric glass material instead of silicon in order to reduce parasitic capacitance in high frequency applications. 
 RE Claim 8, Li discloses, wherein the transistor device comprises a MOSFET having a source, a body, a gate, and a drain formed in and/or on the silicon active layer, referring to FIG. 3B. It is the examiner position that the aforementioned features are 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of filing, to have the transistor structure of Li a MOSFET transistor structure with the described structure as a well-known transistor structure in order to perform the prescribed switching functions.

Claims 9 is/are rejected under 35 U.S.C. 103 as being un-patentable over Li et al. (US 2016/0027665), (hereinafter, Li) in view of Chiang et al. (US 5,739,579), (hereinafter, Chiang) and in further view of Whitefield et al. (US 2017/0033135), (hereinafter, Whitefield) and Paul et al. (US 2019/0288006), (hereinafter, Paul).

RE Claim 9, Li does not disclose an device, further including a conductive aligned supplemental (CAS) gate proximate the first insulating layer such that the CAS gate and at least a portion of the first insulating layer situated between the CAS gate and the MOSFET are positioned with respect to the source, the drain, and the body of the MOSFET so as to function as a field effect transistor.
However, in the same filed of endeavor, Paul discloses a MOSFET structure including a conductive aligned supplemental (CAS) gate proximate the first insulating layer such that the CAS gate and at least a portion of the first insulating layer situated between the CAS gate and the MOSFET are positioned with respect to the source, the drain, and the body of the MOSFET so as to function as a field effect transistor.
.
 
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898